McMurray, Presiding Judge.
Via indictment, defendant was accused of burglary (two counts), entering a motor vehicle with intent to commit a theft and theft by receiving stolen property. Defendant pleaded guilty to one count of burglary and the superior court sentenced him to confinement for a term of 15 years. The charges remaining against defendant were nolle prossed and he appeals. Held:
In his sole enumeration of error, defendant contends the 15-year sentence constitutes cruel and unusual punishment.
“A sentence is not unconstitutionally cruel and unusual if it is within the statutory limit. [Cit.] This court is without authority to review sentences within the statutory range. [Cit.]” Bolden v. State, 148 Ga. App. 315, 316 (5) (251 SE2d 165). Inasmuch as the 15-year sentence was within the statutory limit for burglary (OCGA § 16-7-1 (a) provides that a person convicted of burglary shall be punished by imprisonment for a term of “not less than one nor more than 20 years”), any question regarding the excessiveness of the sentence should have been directed to the sentence review panel, not to this Court. Robinson v. State, 150 Ga. App. 642, 644 (7) (258 SE2d 294).

Judgment affirmed.


Carley, C. J., and Sognier, J., concur.